UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (date of earliest even reported): February26, 2014 TRANSOCEANLTD. (Exact name of registrant as specified in its charter) Zug, Switzerland 000-53533 98-0599916 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 10 Chemin de Blandonnet Vernier, Switzerland (Address of principal executive offices) (Zip Code) +41 (22) 930-9000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨Soliciting material pursuant to Rule14a-12 under the Securities Act (17CFR240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure Furnished as Exhibit 99.1 to this Current Report on Form8-K is the Company’s consolidated Swiss statutory financial statements, which comprise the consolidated balance sheets as of December31, 2013 and 2012 and the related consolidated statements of operations, comprehensive income (loss), equity, and cash flows and notes thereto for each of the three years in the period ended December31, 2013. Item 9.01.Financial Statements and Exhibits (d)Exhibits The exhibit to this report furnished pursuant to Item7.01 is as follows: Number Description Consolidated Swiss statutory financial statements of Transocean Ltd. and its subsidiaries, which comprise the consolidated balance sheets as of December31, 2013 and 2012 and the related consolidated statements of operations, comprehensive income (loss), equity, and cash flows and notes thereto for each of the threeyears in the period ended December31, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized, on February26, 2014. TRANSOCEAN LTD. By: /s/ Jill S. Greene Jill S. Greene Associate General Counsel Index to Exhibit Number Description Consolidated Swiss statutory financial statements of Transocean Ltd. and its subsidiaries, which comprise the consolidated balance sheets as of December31, 2013 and 2012 and the related consolidated statements of operations, comprehensive income (loss), equity, and cash flows and notes thereto for each of the threeyears in the period ended December31, 2013
